Name: 2009/761/EC: Commission Decision of 15 October 2009 amending Decision 2003/467/EC as regards the declaration that Scotland is officially free of bovine tuberculosis (notified under document C(2009) 7790) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  agricultural activity;  agricultural policy;  regions of EU Member States
 Date Published: 2009-10-16

 16.10.2009 EN Official Journal of the European Union L 271/34 COMMISSION DECISION of 15 October 2009 amending Decision 2003/467/EC as regards the declaration that Scotland is officially free of bovine tuberculosis (notified under document C(2009) 7790) (Text with EEA relevance) (2009/761/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A(I)(4) thereto, Whereas: (1) Directive 64/432/EEC provides that a Member State or part of a Member State may be, as regards bovine herds, declared officially free of bovine tuberculosis subject to compliance with certain conditions set out in that Directive. (2) The lists of Member States and regions thereof declared free of bovine tuberculosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (2). (3) The United Kingdom has submitted to the Commission documentation demonstrating compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the whole territory of Scotland in order that it may be considered as an officially bovine tuberculosis-free region of the United Kingdom. (4) Following the evaluation of the documentation submitted by the United Kingdom, the whole territory of Scotland should be declared as an officially bovine tuberculosis-free region of the United Kingdom. (5) Decision 2003/467/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 156, 25.6.2003, p. 74. ANNEX Chapter 2 of Annex I to Decision 2003/467/EC is replaced by the following: CHAPTER 2 Officially tuberculosis-free regions of Member States In Italy:  Region Abruzzo: Province of Pescara,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lombardia: Provinces of Bergamo, Como, Lecco, Sondrio,  Region Marche: Province of Ascoli Piceno,  Region Piemonte: Provinces of Novara, Verbania, Vercelli,  Region Sardegna: Province of Oristano,  Region Toscana: Provinces of Grosseto, Livorno, Lucca, Prato, Pisa, Pistoia, Siena,  Region Trentino-Alto Adige: Provinces of Bolzano, Trento,  Region Veneto. In the United Kingdom:  Great Britain: Scotland.